FILED
                              NOT FOR PUBLICATION                           SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



THAN MIN,                                         No. 06-70205

               Petitioner,                        Agency No. A027-290-868

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Than Min, a native and citizen of Cambodia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s order denying his motion to reopen. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen, Cano-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002), and de novo questions of law,

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny the

petition for review.

      The agency properly denied Min’s motion to reopen to apply for relief under

former section 212(c), 8 U.S.C. § 1182(c) (repealed 1996), because he agreed to

plead guilty pursuant to a plea agreement made after April 1, 1997, see 8 C.F.R.

§ 1003.44(b)(2), and because his crime of violence aggravated felony ground of

removability lacks a statutory counterpart in a ground of inadmissibility, see

Aguilar-Ramos v. Holder, 594 F.3d 701, 706 (9th Cir. 2010).

      Min’s due process retroactivity contentions are unavailing. See Saravia-

Paguada v. Gonzales, 488 F.3d 1122, 1132-33 (9th Cir. 2007) (the past relevant

conduct for the retroactivity analysis is the alien’s decision whether to enter a

guilty plea or proceed to trial, not the commission of the underlying crime).

      PETITION FOR REVIEW DENIED.




                                           2                                        06-70205